DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wisniewski US 2002/0164200 A1.
Regarding claim 1, Wisniewski ‘200 discloses a vehicle trim structure, comprising: a flange provided at a vehicle trim (12) and configured to contact a counterpart member, wherein an end portion of the flange that is configured to contact the counterpart member is formed from a soft material, and a contact 
Regarding claim 2, Wisniewski ‘200 discloses the vehicle trim structure of claim 1, wherein a stylized face side of the end portion of the flange has a planar profile, and an opposite side from the stylized face side has a circular arc shape as shown in FIGS. 2 and 3 (see [0018]).
Regarding claim 3, Wisniewski ‘200 discloses the vehicle trim structure of claim 1, wherein: the vehicle trim (12) is an onboard device cover (24); and the counterpart member is a vehicle interior decorative cover (18) as shown in FIGS. 2 and 3 (see [0018]).
Regarding claim 4 Wisniewski ‘200 discloses the vehicle trim structure of claim 2, wherein: the vehicle trim (12) is an onboard device cover (24); and the counterpart member is a vehicle interior decorative cover (18) as shown in FIGS. 2 and 3 (see [0018]).


Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612